





EXHIBIT 10.3



LICENSING AGREEMENT
This LICENSING AGREEMENT (this “Agreement”) dated as of November 12, 2014 (the
“Effective Date”) between Ashford Hospitality Advisors LLC, a Delaware limited
liability corporation (“Ashford LLC” or “Licensor”), Ashford Hospitality Trust,
Inc., a Maryland corporation (“Ashford Trust”) and Ashford Hospitality Limited
Partnership (“Ashford Trust OP”) (Ashford Trust and Ashford Trust OP,
collectively, referred to as “Licensees”) (each party hereto, a “Party” and
collectively, referred to as the “Parties”).
W I T N E S S E T H:
WHEREAS, pursuant to the Separation and Distribution Agreement dated as of
October 31, 2014, by and between Ashford Trust, Ashford OP Limited Partner LLC,
a Delaware limited liability company, Ashford Trust OP, Ashford Inc., a Delaware
corporation, and Ashford LLC (the “Separation and Distribution Agreement”),
Ashford Trust, as the sole stockholder of Ashford Inc., will effect a spin-off
of Ashford Inc. (the “Spin-Off”) through a distribution to Ashford Trust’s
common stockholders, on a pro rata basis, of outstanding shares of common stock
of Ashford Inc. Following the Spin-Off, Ashford Inc. will be an independent and
separately traded company, and Ashford LLC will be a subsidiary of Ashford Inc.;
WHEREAS, pursuant to the provisions of the Separation and Distribution Agreement
and the terms of the Assignment and Assumption Agreement dated the date hereof
by and between Ashford Trust, Ashford Trust OP and Ashford LLC, in connection
with the Spin-Off, Licensees assigned the ownership of the Licensed Marks (as
defined in Section 1.01(a)) to Ashford LLC, and Ashford LLC owns, or has the
right to use and sublicense, the Licensed Marks;
WHEREAS, Licensees are engaged in the business of investing opportunistically
across all segments and at all levels of the capital structure within the
hospitality industry that, generally, do not directly compete with Ashford
Hospitality Prime, Inc. (the “Licensed Business”); and
WHEREAS, subject to the terms and conditions set forth herein, Licensees desire
to obtain, and Licensor is willing to grant to Licensees, a license to use the
Licensed Marks in connection with the Licensed Business.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Separation and Distribution Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. (a) The following terms, as used herein, have the
following meanings:
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control

1



--------------------------------------------------------------------------------



with, the specified Person. For this purpose “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Applicable Law” means any law, statute, ordinance, code, rule, regulation,
order, writ, proclamation, judgment, injunction or decree of any Governmental
Authority.
“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the States of Texas are authorized or obligated
by Applicable Law or executive order to close.
“Governmental Authority” means any U.S. federal, state, local or non-U.S. court,
government, department, commission, board, bureau, agency, official or other
regulatory, administrative or governmental authority.
“Licensed Marks” means the names, trademarks and service marks set forth (and
only as set forth) in Exhibit A as may be updated by the Parties in writing from
time to time. For the avoidance of doubt, the Licensed Marks shall not include
any name, trademark or service mark that is derivative of those set forth in
Exhibit A.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental department, agency or
political subdivision thereof.
“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, whether incorporated or unincorporated,
of which at least a majority of the securities or interests having by the terms
thereof ordinary voting power to elect at least a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization, or that otherwise constitutes control of such
corporation or other organization, is directly or indirectly owned or controlled
by such specified Person or by any one or more of its subsidiaries, or by such
specified Person and one or more of its subsidiaries.

2



--------------------------------------------------------------------------------



(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term        Section
Agreement    Preamble
Ashford LLC    Preamble
Ashford Trust    Preamble
Ashford Trust OP    Preamble
Effective Date    Preamble
License    2.01
Licensed Business    Recitals
Licensees    Preamble
Licensor    Preamble
Party and Parties    Preamble
Separation and Distribution Agreement    Recitals
Spin-Off    Recitals
Term    5.01
Trademark Claims    4.03


Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein shall have the respective meanings
given to them in this Agreement. Any singular term in this Agreement shall be
deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.
ARTICLE 2
LICENSE
Section 2.01.    Grant of License. Subject to the terms and conditions set forth
herein, Licensor hereby grants to Licensees a worldwide, non-exclusive,
non-transferable (except as otherwise set forth in Section 6.01),
non-sublicensable (except as otherwise set forth in Section 2.02), royalty-free,
fully paid-up license to use the Licensed Marks solely in connection with the
conduct of the Licensed Business during the Term (the “License”). For the
avoidance of doubt, subject to the terms and conditions contained herein, the
License shall include the right of Ashford Trust to use “Ashford Hospitality
Trust, Inc.” as its corporate name and the right of Ashford Trust

3



--------------------------------------------------------------------------------



OP to use “Ashford Hospitality Limited Partnership” as its partnership name, in
each case, during the Term.
Section 2.02.    Sublicense Rights. The License shall include the right of
Licensees to grant sublicenses to their respective wholly-owned Subsidiaries;
provided that any such sublicense shall terminate immediately upon the
applicable sublicensee ceasing to be a wholly-owned Subsidiary of a Licensee.
Any such sublicense shall be subject to terms and conditions that are no less
restrictive on the applicable sublicensee’s use of the Licensed Marks than the
terms and conditions in this Agreement.
ARTICLE 3
OWNERSHIP AND USE OF LICENSED MARKS
Section 3.01.    Ownership of Licensed Marks; Reservation of Rights. (a) Each
Licensee hereby acknowledges that (i) the License is the only license granted to
Licensee with respect to the Licensed Marks and (ii) no other licenses
whatsoever have been granted, expressly or by implication or estoppel, to
Licensee by the provisions of this Agreement or otherwise. Neither this
Agreement nor its performance shall confer on Licensee any right with respect to
the Licensed Marks other than those rights expressly granted herein, and any and
all rights in and to the Licensed Marks not expressly granted to Licensee herein
are reserved and retained by Licensor. Any use of the Licensed Marks by either
Licensee pursuant to the License shall inure to the benefit of Licensor.
(b)    No Licensee shall (i) challenge the validity or ownership of the Licensed
Marks or any other marks of Licensor or its Affiliates or claim adversely or
assist in any claim adverse to Licensor concerning any right, title or interest
in or to the Licensed Marks, (ii) do or permit any act which may directly or
indirectly impair or prejudice Licensor’s title to the Licensed Marks or be
detrimental to the reputation and goodwill of Licensor, or (iii) register or
attempt to register any trademark, design, company name, trade name, domain name
or other source identifier that is derivative of, confusingly similar to or
contains any Licensed Mark.
Section 3.02.    Appearance of the Licensed Marks; Quality Control. Each
Licensee shall use the Licensed Marks only in the form stipulated by Licensor
and shall conform to and observe such standards as Licensor from time to time
prescribes, including standards relative to the quality, design, identity, size,
position, appearance, marking and color of the Licensed Marks and the manner,
disposition and use of the Licensed Marks. The Licensed Business shall be
conducted at all times in material compliance with Applicable Law and in a
manner consistent with the quality of goods and services provided by Licensor
under the Licensed Marks as of immediately prior to the Effective Date. Licensor
shall have the right to inspect any written or electronic materials bearing any
Licensed Mark.
Section 3.03.    Prosecution and Maintenance. Licensor shall, reasonably
promptly following each Licensee’s written request and at Licensor’s sole cost
and expense, take all such reasonable actions as such Licensee may reasonably
request to prosecute and maintain any registration or application for
registration of any Licensed Mark.

4



--------------------------------------------------------------------------------



Section 3.04.    Third Party Notices. If requested in writing by Licensor, each
Licensee shall ensure that any written or electronic materials bearing a
Licensed Mark includes a written statement to the effect that such Licensed Mark
is used by Licensee under license from Licensor.
Section 3.05.    Fair Use. For the avoidance of doubt, nothing in this Agreement
shall restrict or limit any Party’s right to make any use of any term, or
trademark or service mark that constitutes fair use under Applicable Law or
factual use for historical or reference purposes.
ARTICLE 4
LIABILITY, CLAIMS AND INDEMNIFICATION
Section 4.01.    Disclaimers; Limitation of Liability. NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, THE LICENSE IS GRANTED ON AN “AS IS” BASIS
WITH NO REPRESENTATIONS OR WARRANTIES, AND EACH PARTY, ON BEHALF OF ITSELF AND
ITS AFFILIATES, HEREBY EXCLUDES AND DISCLAIMS ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE LICENSE, INCLUDING
THOSE REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT AND ANY WARRANTIES IMPLIED BY ANY COURSE OF DEALING OR TRADE
USAGE. NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE UNDER ANY LEGAL OR
EQUITABLE THEORY FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
Section 4.02.    Infringement of Licensed Marks by Third Party. Each Licensee
shall promptly notify Licensor in writing of any unauthorized or improper use by
any Person of any Licensed Marks, including in such notice the particulars of
such use and any other information that Licensee and its Affiliates may have
relating to such use, and reasonably cooperate with Licensor, at such Licensee’s
sole cost and expense, in connection with any reasonable action Licensor may
take to prevent or halt such use. In the event that Licensor does not take
reasonable action to halt any such use related to the Licensed Business within a
reasonable period of time following such notice, Licensee may take reasonable
action to prevent or halt such use, and Licensor shall reasonably cooperate with
Licensee, at Licensee’s sole cost and expense, in connection with any such
action of Licensee.
Section 4.03.    Third Party Actions. Each Licensee shall promptly notify
Licensor in writing of any allegations, claims or demands (actual or threatened)
against Licensee for infringement of any intellectual property rights of third
parties by reason of such Licensee’s use of the Licensed Marks (collectively,
“Trademark Claims”) and provide all related particulars requested by Licensor.
Licensor shall retain exclusive control over the resolution of any Trademark
Claim, including the right to agree to an injunction against further use of any
Licensed Mark at issue or to otherwise settle such Trademark Claim; provided
that such settlement shall not require any payment by a Licensee without such
Licensee’s prior written consent. In the event that Licensor does not take
reasonable action to resolve a Trademark Claim within a reasonable period of
time following such notice, Licensee may assume exclusive control over such
Trademark Claim (but solely to the extent

5



--------------------------------------------------------------------------------



such Trademark Claim relates to allegations, claims or demands (actual or
threatened) against such Licensee), including the right to agree to an
injunction against further use of any Licensed Mark at issue by Licensee or to
otherwise settle such Trademark Claim with respect to Licensee; provided that
such settlement shall not bind or apply to Licensor in any manner without
Licensor’s prior written consent. Subject to the foregoing and at Licensee’s
sole cost and expense, each Party shall provide to the other Party such
assistance as such other Party may reasonably request in connection with the
defense or settlement of any Trademark Claim.
Section 4.04.    Indemnification. (a) Each Licensee shall indemnify, defend and
hold harmless Licensor, its Affiliates and their respective directors, officers,
employees and agents and their respective successors and assigns, from and
against any claims, damages, losses, liabilities, fines, penalties and expenses
(including reasonable costs of investigation and reasonable attorneys’ fees in
connection with any action, suit or proceeding) related to or arising out of the
use of the Licensed Marks by any Licensee in violation of this Agreement, any
violation of Applicable Law with respect to the Licensed Business, any claims
related to the sale or provision of goods or services or use of intellectual
property other than the Licensed Marks.
(b)    Each Licensee shall indemnify, defend and hold harmless Licensor, its
Affiliates and their respective directors, officers, employees and agents and
their respective successors and assigns, from and against any claims, damages,
losses, liabilities, fines, penalties and expenses (including reasonable costs
of investigation and reasonable attorneys’ fees in connection with any action,
suit or proceeding) by third parties alleging infringement claims against any
Licensee’s use of the Licensed Marks in accordance with the terms and conditions
of this Agreement.
ARTICLE 5
TERM AND TERMINATION
Section 5.01.    Term. This Agreement is effective as of the Effective Date and
shall continue in full force and effect in perpetuity unless terminated in
accordance with Section 5.02 (the “Term”).
Section 5.02.    Termination by Licensor. Licensor may terminate this Agreement
at any time immediately upon written notice to Licensee. Further, this Agreement
will terminate immediately if at any time the Licensees cease to retain Licensor
or one of its affiliates to perform advisory services for the Licensees.
Section 5.03.    Effect of Termination; Survival. Upon expiration or termination
of this Agreement, the License shall immediately terminate without any further
action by Licensor, and Licensees and the Subsidiaries of Licensees shall have
sixty (60) days from expiration or termination to cease all use of, and cease
conducting all business under, any names, service marks or trademarks consisting
of or comprising the term “Ashford” or any derivation thereof that might, in the
reasonable discretion of Licensor, be likely to cause confusion with Licensor,
Licensor’s Affiliates or Licensor’s business, services or goods, including but
not limited to a likelihood of confusion that there is an association,
affiliation or some other relationship between Licensor or any its Affiliates,
on the one hand, and any Licensee or its Subsidiaries, on the other hand. For
the sake of clarity, this section requires that each Licensee and its respective
Subsidiaries change their business names, trade names and fictitious names to
names that do not contain the term “Ashford” or any other word or words

6



--------------------------------------------------------------------------------



that might, in the reasonable discretion of Licensor, be likely to cause
confusion with Licensor, Licensor’s Affiliates or Licensor’s business, services
or goods, including but not limited to a likelihood of confusion that there is
an association, affiliation or some other relationship between Licensor or any
its Affiliates, on the one hand, and Licensee or Licensee’s Subsidiaries, on the
other hand. Notwithstanding anything in this Agreement to the contrary, Sections
3.01(a), 4.01, 4.04 and 5.03 and Article 6 shall survive any expiration or
termination of this Agreement.
ARTICLE 6
GENERAL
Section 6.01.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as expressly set forth
in Section 2.02, Licensees may not assign, delegate or otherwise transfer this
Agreement or any of its rights or obligations hereunder without the express
prior written consent of Licensor.
Section 6.02.    Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, (c) when
delivered, if delivered personally to the intended recipient, and (d) one (1)
Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a Party at the following address for
such Party:
If to Licensor:
Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Executive Officer
Phone: (972) 490-9600
With a copy to:
Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Attention: General Counsel
Dallas, TX 75254
Phone: (972) 490-9600

7



--------------------------------------------------------------------------------



If to Licensee:
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Attention: Chief Executive Officer
Dallas, TX 75254
Phone: (972) 490-9600
and
Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Attention: General Partner
Dallas, TX 75254
Phone: (972) 490-9600


Section 6.03.    Specific Performance. The Parties acknowledge that money
damages are not an adequate remedy for any violation of this Agreement and that
any Party may, in its sole discretion, apply to the courts set forth in Section
6.05 for specific performance, or injunctive or such other relief as such courts
may deem just and proper, in order to enforce this Agreement or prevent any
violation hereof, and to the extent permitted by Applicable Law, each Party
waives the posting of bond and any objection to the imposition of such relief.
Section 6.04.    Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the Parties or, in the case of a
waiver, by the Party against whom the waiver is to be effective.
(b)    No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
Section 6.05.    Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Texas, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction. The parties
hereto agree that venue for any action in connection herewith shall be proper in
Dallas County, Texas. Each Party hereto consents to the jurisdiction of any
local, state or federal court situated in any of such locations and waives any
objection which it may have pertaining to improper venue or forum non conveniens
to the conduct of any proceeding in any such court.
Section 6.06.    Counterparts; Electronic Delivery. This Agreement may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original, but all of which together shall constitute one and the same
agreement. Execution and delivery of this

8



--------------------------------------------------------------------------------



Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic means shall be deemed to be, and shall have the same legal
effect as, execution by an original signature and delivery in person.
Section 6.07.    No Third Party Beneficiaries. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the Parties and their respective successors
and permitted assigns.
Section 6.08.    Entire Agreement. This Agreement and the Exhibit referenced
herein, and attached hereto constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both oral and written, among the Parties with
respect to the subject matter hereof. For the avoidance of doubt, the Parties
acknowledge and agree that the transactions contemplated in connection with the
Spin-Off, together with the transactions contemplated by this Agreement,
collectively constitute a single and integrated transaction.
Section 6.09.    Severability. If any term or other provision of this Agreement
or the Exhibit attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated in
connection with the Spin-Off and contemplated by this Agreement is not affected
in any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
court, administrative agency or arbitrator shall interpret this Agreement so as
to affect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated in connection
with the Spin-Off and contemplated by this Agreement are fulfilled to the
fullest extent possible. If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.



9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
LICENSOR:
ASHFORD HOSPITALITY ADVISORS LLC
By: /s/ DAVID A. BROOKS    
David A. Brooks
Chief Operating Officer and General Counsel


LICENSEES:
ASHFORD HOSPITALITY TRUST, INC.
By: /s/ DAVID A. BROOKS    
David A. Brooks
Chief Operating Officer and General Counsel


ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership
By: Ashford OP General Partner LLC, a Delaware limited liability company, its
general partner
By: /s/ DAVID A. BROOKS    
David A. Brooks, Vice President






--------------------------------------------------------------------------------



Exhibit A
Licensed Marks
ASHFORD HOSPITALITY TRUST, INC.
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
ASHFORD HOSPITALITY TRUST
ASHFORD TRUST
[ashfordinctrademarkli_image1.gif]


